DETAILED ACTION
An amendment, amending claims 1, 14 and 18 and adding new claim 35, was entered on 12/16/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 11-12, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al. (US 2013/0098446) in light of Austin (US 2015/0326175).
Claims 1, 3, 5-7, 11-12, 18 and 20:  Shiao teaches a method of forming photovoltaic roofing elements which are secured to the exterior of a building (i.e. claimed architectural substrate) (Abst.) comprising the steps of: applying a series of layers to a transparent glass roofing substrate having a photovoltaic element (¶¶ 0020, 0048) and positioning the substrate on the exterior roof of a building (Abst.).
Shiao fails to expressly teach that a reflective silicone coating forms the outermost layer of the element.  Austin teaches photovoltaic roofing elements (Abst.) and explains that a reflective topcoat (i.e. claimed outmost layer) comprising silicone and titanium oxide (i.e. claimed reflective pigment) should be provided on the roofing element in order to reflect UV, visible and IR radiation back towards the solar array (¶¶ 0012-0013).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a reflective silicone top coat layer on the side of the substrate facing away from the sun (i.e. the side facing the building) in order to have reflected radiation back towards the photovoltaic array.
Claims 21 and 22:  Austin does not discuss what color the titanium oxide pigment provides.  However, Shiao explains that titanium oxide pigment provides a black or gray color (¶ 0030).
Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao and Austin in light of Terreau (US 2006/0207646).
Claims 2 and 8-9:  Austin fails to expressly teach how the silicone topcoat layer is formed.  Terreau teaches a process of forming an encapsulation layer from a silicone composition (Abst.) and explains that the layer is formed by depositing a liquid silicone composition onto a photovoltaic substrate and curing the silicone composition to provide a solid encapsulating layer (i.e. claimed drying) (Abst.; ¶ 0088).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the encapsulating layer in modified Shiao from a liquid silicone composition which is dried and cured with the predictable expectation of success.
Claim 10:  Shiao teaches that the encapsulated roofing panel is in contact with the roof of the building (Fig. 4, e.g.) and, as explained above, modified Shiao teaches that the lower surface of the substrate includes the encapsulating layer.
Claims 13, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao, Austin  and Terreau in light of Gomi (US 2009/0297869).
Claims 13, 32 and 33:  Terreau teaches that any suitable solvent can be used for the liquid silicone composition, providing toluene as an example (¶ 0031), but fails to teach water.  Gomi teaches a liquid silicone composition and explains that water or toluene can be selected as the solvent (¶ 0067) and that forming a film from this silicone composition includes the step of drying (¶ 0068).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the .
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao and Austin light of Brescia (US 7,845,127).
Claims 14-17:  Shiao fails to teach that the photovoltaic substrate is used in a spandrel section of a building.  Brescia, however, teaches a process of forming architectural panels having photovoltaic elements (Abst.) and explains that these panels can be placed in spandrel sections of a building rather than in roofing sections to take advantage of the larger surface area on the sides of the building (9:13-62).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the photovoltaic panels of Shiao in the spandrel areas of the building rather than on the roof with the predictable expectation of success in order to have taken advantage of the greater surface area on the sides of the building.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shiao and Austin in light of Smith et al. (US 2010/0180943).
Claim 35:  Modified Shiao does not teach that the topcoat is only applied on the side which faces the building.  Smith teaches a process of forming photovoltaic modules (Abst.) and explains that either one or both sides of the module can be covered with an encapsulation layer (¶ 0006). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have only provided the encapsulating layer of modified Shiao on one side of solar cell depending on whether encapsulation was required on both sides.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712